On Applications for Rehearing
EN BANC.
PER CURIAM.
Through clerical error judgment in the instant suit was rendered in favor of Dorothy B. Tanner and against defendants, United States Fidelity and Guaranty Company, D. G. (E. G.) Tanner and Dorothy B. Tanner, in solido, in the sum of $750.00, plus legal interest from date of judicial demand until paid, and for all costs of court in the district court and appellate court. Said judgment is hereby corrected and is hereby rendered in favor of Hula H. Damico and against defendants, United States Fidelity and Guaranty Company, D. G. (E. G.) Tanner and Dorothy B. Tanner, in solido, in the sum of $750.00, plus legal interest from date of judicial demand until paid, and for all costs of court in the district court and appellate court.
All other contentions in the applications for rehearing have been considered and disposed of in our original opinion.
For .the foregoing reasons our original decree is amended as set forth above, and the applications for rehearing are denied.
Applications for rehearing denied.